EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Craig Scheuern on November 29, 2021.

The application has been amended as follows: 
(CURRENTLY AMENDED)  A method of assembling first and second curvilinear components of an aircraft to a bulkhead having an axis, the first component having a faying edge axially spaced and radially aligned with a faying edge of the second component; the method comprising: 
preassembling the first component to the bulkhead;
conducting a preassembly measurement of radial gaps between the bulkhead and the faying edge of the second component without situating the second component about the bulkhead by applying predictive analytics to calculate an average value of radial gaps extending circumferentially between the second component and the bulkhead, wherein the radial gaps are based on [[a]] point cloud surfaces of the bulkhead and the faying edge of the second component;
selecting a specific shim thickness, from among prefabricated sets of shims, closest to that of one set that corresponds to the calculated average radial gap value;
applying a plurality of shims of the specific thickness selected to the bulkhead in a position prospectively determined to be proximate the faying edge of the second component, each shim spaced circumferentially about the bulkhead; and 
permanently securing the second component to the bulkhead, in a manner such that the faying edges of the first and second components are fixed in radial alignment with each other.

21.       (CURRENTLY AMENDED)  The method of claim 1, wherein conducting the preassembly measurement of radial gaps comprises assessing whether the average value of radial gaps falls within structurally acceptable limits.
22.       (CURRENTLY AMENDED)  The method of claim 1, wherein conducting the preassembly measurement of radial gaps comprises obtaining point data of as-fabricated surfaces of the second component to establish [[a]] the point cloud surface of the faying edge 
23.       (CURRENTLY AMENDED)  The method of claim 22, wherein conducting the preassembly measurement of radial gaps comprises determining whether the faying edge of the second component will deflect beyond predetermined limits upon assembly of the second component to the bulkhead 
24.-29.  (CANCELLED)

	The above changes to Claims 1, and 22-23 have been made to improve the clarity of the language. The above change to Claim 21 has been made to correct the preamble of the claim. Claims 19-20, and 24-29 have been cancelled since they are directed to a non-elected invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
11/29/2021



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        12/3/2021